IN THE SUPREME COURT OF THE STATE OF NEVADA


                BRANDON KALE HARRIS,                                    No. 69485
                                  Appellant,
                              vs.                                                FILED
                THE STATE OF NEVADA,
                                  Respondent.                                    MAR 0 4 2016
                                                                               TRACIE K. LINDEMAN
                                                                            CLERK OF SUPREME COURT .
                                      ORDER DISMISSING APPEAL               BY
                                                                                  DEPUTY CLERK


                            This is a pro se appeal from a district court order denying a
                motion to modify and/or correct illegal sentence and a motion to
                vacate/reverse ruling of writ of habeas corpus and grant in full. Eighth
                Judicial District Court, Clark County; Kerry Louise Earley, Judge.
                            Our review of this appeal reveals jurisdictional defects. The
                notice of appeal from the order denying a motion to modify and/or correct
                illegal sentence was untimely filed. NRAP 4(b); NRS 34.575(1); NRAP
                26(a); NRAP 26(c). Because an untimely notice of appeal fails to vest
                jurisdiction in this court, Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944,
                946 (1994), we conclude that we lack jurisdiction to consider this portion of
                this appeal. Further, no statute or court rule permits an appeal from an
                order denying a motion to vacate/reverse ruling of writ of habeas corpus
                and grant in full. Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135
                (1990). Accordingly, we
                            ORDER this appeal DISMISSED.




                                          Hardesty



                Saitta
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                      He -0701c
                 cc: Hon. Kerry Louise Earley, District Judge
                      Brandon Kale Harris
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                      2